DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 3/12/2021, Mr. Kevin Lemack requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 140930 the required fee of $ 220 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (the proposed claims filed 2/25/2021 have not been entered, and the below claim amendment is made to the previous set of claims, namely those filed 10/19/2020): 
“neutrality.” At the end of claim 1 has been changed to –neutrality, wherein the one or more silicate microbeads are located only on an exterior surface of the container.—
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references of record discloses 
Specifically, Qin et al., U.S. Patent Application Publication No. 2013/0283685 A1, cited for the placement of the one or more silicate microbeads, teaches those microbeads located both on an exterior surface of the container (mixed with 1, and therefore located on an exterior surface of the container; see figure 2 and paragraphs [0096]-[0100]), and also on an interior surface of the container (mixed with 1, and therefore located on an interior surface; also forming 2 and 6, therefore on an interior surface; see id.). It would not have been obvious to a skilled artisan at the time of Applicants’ invention to therefore modify Qin et al., either alone or in combination, to have the one or more silicate microbeads located only on an exterior surface of the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642